Grant, J.
(after stating the facts). One and the same debt is secured by the original mortgage and all the subsequent agreements and deeds set up in the bill of complaint. They are interwoven with each other, and the last agreement made recited them all, and preserves them all in force. All these agreements relate to, and all parties are interested in, the same subject-matter, — some as guarantors, some as having given additional security, and some as subsequent mortgagees or grantees. Besides, Hubbard and Dingwall, by their agreement of July 25th with Beecher and Trowbridge, were personally liable for the debt under their guaranty, and in it had provided for a foreclosure of the mortgage deed given by them to Beecher. We think the case is ruled by Torrent v. Hamilton, 95 Mich. 162 (54 N. W. 634), and authorities there cited, and Michigan State Bank v. Trowbridge, 92 Mich. 217 (52 N. W. 632). It is also clearly within the statute (1 Comp. Laws, § 519), which is quoted in full in Michigan State Bank v. Trowbridge, 92 Mich. 222 (52 N. W. 633). The case of Hart v. McKeen, Walk. Ch. 417, has no application. In that case there were three distinct debts, three distinct mortgages, and three distinct mortgagees. So, for the same reason, Eastern Building & Loan Ass’n v. Denton, 13 C. C. A. 44, 65 Fed. 569, does not apply. There two mortgages were given to the same person to secure different loans on separate lots. Subsequently the mortgagor deeded the two lots to different persons.
The decree is affirmed, with costs,, and the case remanded for further proceedings.
The other Justices concurred.